Case 1:20-cv-06322-GHW Document 18-7 Filed 10/09/20 Page 1 of 3




               EXHIBIT 7
          Case 1:20-cv-06322-GHW Document 18-7 Filed 10/09/20 Page 2 of 3


From:                   Don Franzen
To:                     "Doyle, Kieran"
Subject:                SISTERS IN LAW - SUBJECT TO LITIGATION PRIVILEGE
Date:                   Wednesday, June 17, 2020 10:16:37 AM
Attachments:            DOYLE LETTER 6 4 18.pdf



Dear Mr. Doyle
I write to you as the last known legal representative of Linda Hirshman. If you no longer
represent her, please advise me who does, or if I should communicate directly with her.
Two years ago I corresponded and spoke with you regarding your client, Linda Hirshman, and
her actions in violation of her agreement with myself and Elizabeth Weber to authorize a tv
series based on the book “Sisters in Law” produced by Alyssa Milano, among others. The
attached letter set forth our legal and factual position. My letter made it absolutely clear that
any such agreement between Ms. Hirshman and Ms. Milano would be a violation of her
agreement with us. You never replied substantively to it, thus, effectively acquiescing in the
analysis provided.
In the meantime, acting in reliance on our rights under our agreement with Ms. Hirshman, we
have produced two productions of the play, first in Phoenix in April 2019, and then in Los
Angeles in October 2019, have secured cash investments in the project of $225,000, along
with substantial contributions by the producing theaters, and have actively promoted and
advanced the project not only on theatrical but other platforms as well.
Now all that work and investment has again been jeopardized by shocking news of which we
have just become aware. It has come to our attention that, in the face of the clear language of
our agreement with Ms. Hirshman, Ms. Milano and her producers are soliciting screenwriters
at this time for a tv series based on the book.
This is notice to you and Ms. Hirshman that unless within fourteen (14) days of this email we
receive satisfactory evidence that no such series has been or is authorized, and that Ms.
Hirshman is fully in compliance with the terms of our agreement with her, arbitration
proceedings will be commenced against Ms. Hirshman pursuant to her agreement with us to
declare the Milano agreement void and invalid, for damages, attorneys’ fees, and such other
relief as may be appropriate. Further, we maintain that Ms. Hirshman’s actions are willful and
malicious given her actual notice of our rights for over two years thus warranting imposition of
punitive and exemplary damages.
All rights and positions are fully reserved.
Regards
Don Franzen

Funsten & Franzen
9595 Wilshire Blvd., Suite 305
Beverly Hills, CA 90212
Tel: 1 (310) 785-1710
Fax: 1 (310) 785-1720
Email: dfranzen@lawff.com
AV Preeminent® Rated by Martindale-Hubbell®
--------------------------------------------------------------------------------
       Case 1:20-cv-06322-GHW Document 18-7 Filed 10/09/20 Page 3 of 3


NOTICE: The information contained in this e-mail and any attachments is confidential and protected by
one or more of the following privileges: attorney-client, settlement, litigation, judicial proceedings,
mediation, joint defense/prosecution and/or work product privileges; it is intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are
notified that any dissemination, distribution or use of this information is strictly prohibited. If you have
received this communication in error, please contact us immediately at the telephone number or e-mail
address set forth above. All offers made subject to contract unless expressly otherwise so indicated.
IRS CIRCULAR 230 DISCLOSURE: To comply with requirements imposed by treasury regulations, we
inform you that any U.S. tax advice contained in this communication (including any attachments) is not
intended or written by us, and cannot be used by you, for the purpose of (i) avoiding penalties under the
Internal Revenue Code or (ii) promoting, marketing or recommending to another person any transaction
or matter addressed herein.
P Save a tree. Please consider the environment before printing emails.




From: Don Franzen
Sent: Monday, June 4, 2018 9:50 AM
To: Doyle, Kieran <KGD@cll.com>
Subject: SISTERS IN LAW - WITHOUT PREJUDICE AND SUBJECT TO PRIVILEGE

Please see letter attached.

Funsten & Franzen
9595 Wilshire Blvd., Suite 305
Beverly Hills, CA 90212
Tel: 1 (310) 785-1710
Fax: 1 (310) 785-1720
Email: dfranzen@lawff.com
AV Preeminent® Rated by Martindale-Hubbell®
--------------------------------------------------------------------------------
NOTICE: The information contained in this e-mail and any attachments is confidential and protected by
one or more of the following privileges: attorney-client, settlement, litigation, judicial proceedings,
mediation, joint defense/prosecution and/or work product privileges; it is intended only for the use of the
individual or entity named above. If the reader of this message is not the intended recipient, you are
notified that any dissemination, distribution or use of this information is strictly prohibited. If you have
received this communication in error, please contact us immediately at the telephone number or e-mail
address set forth above. All offers made subject to contract unless expressly otherwise so indicated.
IRS CIRCULAR 230 DISCLOSURE: To comply with requirements imposed by treasury regulations, we
inform you that any U.S. tax advice contained in this communication (including any attachments) is not
intended or written by us, and cannot be used by you, for the purpose of (i) avoiding penalties under the
Internal Revenue Code or (ii) promoting, marketing or recommending to another person any transaction
or matter addressed herein.
P Save a tree. Please consider the environment before printing emails.
